While showups are generally disfavored (see, People v Riley, 70 NY2d 523), the People elicited hearing testimony establishing that the eyewitness knew the defendant. The defendant did not challenge the witness’s familiarity with him, but only argued that the identification was suggestive (cf., People v Rodriguez, 79 NY2d 445). Therefore, he failed to preserve for appellate review his present contention that the witness was not sufficiently familiar with him (see, CPL 470.05 [2]; People v Gomez, 67 NY2d 843). In any event, since the uncontradicted evidence demonstrated that the showup identification was merely confirmatory in nature, any question regarding suggestiveness was rendered irrelevant (see, People v Gissendanner, 48 NY2d 543; People v Creech, 183 AD2d 777).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Balletta, J. P., Thompson, Pizzuto and Altman, JJ., concur.